JOURNAL ENTRY AND OPINION
{¶ 1} Relator, Randolph Douglas, requests that this court compel respondent judge to dispose of his motion for jail time credit in Statev. Douglas, Cuyahoga County Court of Common Pleas Case Nos. CR-412828 and 418485 on October 24, 2002.
 {¶ 2} Although this court granted the motion of respondent judge for extension of time to respond to the complaint, respondent has not made any additional filings in this action. Nevertheless, a review of the docket in Case Nos. CR-412828 and CR-418485 reflects that respondent initially granted the motion for jail time credit "sheriff's department to calculate the number of actual days spent in custody and to submit a copy of the same to the institution" in a journal entry received for filing by the clerk on January 28, 2003. By entry received for filing in Case No. CR-412828 on May 27, 2003, respondent granted relator's motion for jail time credit and stated: "Defendant to be released immediately." (A review of the docket in Case No. CR-418485 reflects that Douglas was sentenced to time served concurrent with the sentence in Case No. CR-412828.) As a consequence, we must hold that this action in mandamus is, therefore, moot.
 {¶ 3} Accordingly, we dismiss this action sua sponte. Respondent to pay costs. The clerk is directed to serve upon the parties notice of this judgment and its date of entry upon the journal. Civ.R. 58(B).
Writ dismissed.
KENNETH A. ROCCO, A.J., AND JAMES J. SWEENEY, J., CONCUR